DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-12, 14, 16, 18, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. PGPub 2010/0096655).
Regarding claim 1, Lee teaches an organic light emitting diode display panel having a plurality of subpixels (Fig. 2, [0031]), comprising an array substrate (101, [0032], [0034]) and a counter substrate facing the first array substrate (102, [0032]) wherein the counter substrate comprises a plurality of organic light emitting diodes (E, [0032]), and the array substrate comprises a first base substrate and a plurality of thin film transistors on the first base substrate for driving light emission of the plurality of organic light emitting diodes in the counter substrate ([0031]-[0039]).
Regarding claim 2, Lee teaches wherein the counter substrate has a subpixel region and an inter-subpixel region (Fig. 2, PA, NP, [0031]), wherein the counter substrate in the inter-subpixel region 
Regarding claim 4, Lee teaches wherein the array substrate further comprises a second electrode layer on a side of the plurality of the thin film transistors distal to the first base substrate (130, [0034]), the second electrode layer comprising a plurality of second electrode blocks each of which being electrically connected to a drain electrode of one of the plurality of thin film transistors (Figs. 2-3, [0034]).
Regarding claim 6, Lee teaches wherein the counter substrate in the subpixel region comprises a third electrode layer on the second base substrate (141, [0035]), an organic light emitting layer on a side of the third electrode layer distal to the second base substrate (143, [0036]), and each of the plurality of first electrode blocks in each of the plurality of subpixels extends from the subpixel region into the inter-subpixel region (Figs. 2-3).
Regarding claim 7, Lee teaches wherein an orthographic projection of each of the plurality of second electrode blocks on the first base substrate substantially covers an orthographic projection of the organic light emitting layer in one of the plurality of subpixels on the first base substrate (Fig. 2).
Regarding claim 8, Lee teaches wherein the spacer layer comprises a plurality of spacer blocks and each of the plurality of first electrode blocks is on a side of one of the plurality of spacer blocks distal to the second base substrate in the inter-subpixel region (Fig. 2).
Regarding claim 9, Lee teaches wherein each of the plurality of subpixels comprises at least one of the plurality of spacer blocks (Fig. 2, [0031]).
Regarding claim 10, Lee teaches wherein the counter substrate in the inter-subpixel region further comprises a fourth electrode layer each of the plurality of fourth electrode blocks is on a side of 
Regarding claim 11, Lee teaches wherein the fourth electrode layer comprises a metallic material ([0060]).
Regarding claim 12, Lee teaches wherein an orthographic projection of each of the plurality of fourth electrode blocks on the second base substrate substantially covers an orthographic projection of one of the plurality of spacer blocks on the second base substrate (Figs. 2-3).
Regarding claim 14, Lee teaches wherein the counter substrate in the inter-subpixel region further comprises an insulating layer between the spacer layer and the fourth electrode layer, and the insulating layer comprises a plurality of insulating blocks, each of which is on a side of one of the plurality of fourth electrode blocks distal to the second base substrate (153, Fig. 2, [0062]).
Regarding claim 16, Lee teaches wherein the counter substrate in the inter-subpixel region further comprises an organic light emitting layer between the spacer layer and the first electrode layer, and the organic light emitting layer in each of the plurality of subpixels extends from the sub-pixel region into the inter-subpixel region (143, [0036], Fig. 2).
Regarding claim 18, Lee teaches wherein the array substrate is absent of a pixel definition layer (Fig. 2).
Regarding claim 26, Lee teaches a method of fabricating an organic light emitting diode display panel having a subpixel region and an inter-subpixel region and a plurality of subpixels (Fig. 2, PA, NP, [0031]), comprising: forming a counter substrate (102, [0032]); forming an array substrate (101, [0032], [0034]); assembling the counter substrate and array substrate together ([0067]); wherein forming the counter substrate comprises forming a plurality of organic light emitting diodes (E, [0032], [0053]-[0058], Figs. 4A-4D), and forming the array substrate comprises forming a plurality of thin film .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2010/0096655) in view of Pang (KR 2006-0066829 A).
Regarding claim 3, Lee does not explicitly teach wherein the first electrode layer is a substantially transparent electrode layer. Lee teaches wherein the device is a top emission type ([0036]).
Pang teaches an organic light emitting diode display panel (Fig. 4) comprising an array substrate having thin film transistors on a base substrate (201, Tr), a counter substrate having an organic light emitting element on a base substrate (261, E), and a first electrode layer on the counter substrate electrically connected to the plurality of thin film transistors in the array substrate, wherein the first electrode is a substantially transparent electrode layer (page 7, Fig. 5B and corresponding text, 287, “By depositing ITO, which is a highly transparent conductive material, a second electrode 287 forming an anode is formed to complete a second substrate 261 having an organic light emitting diode having an inverted structure”).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Pang with Lee such that the first electrode layer is a substantially transparent electrode layer for the purpose of forming an inverted organic light emitting display panel (p. 6) because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2010/0096655) in view of Yun (U.S. PGPub 2016/0071914).
Regarding claim 5, Lee does not explicitly teach wherein the second electrode layer is a reflective electrode layer and the plurality of second electrode blocks are a plurality of reflective electrode blocks. Lee is silent on the material and the properties of the second electrode layer and blocks. 
Lee teaches wherein a second electrode connected to a drain electrode of a thin film transistor is a reflective electrode layer (Fig. 1, 132, [0023]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee with Yun such that the second electrode layer is a reflective electrode layer and the plurality of second electrode blocks are a plurality of reflective electrode blocks for the purpose of reflecting the light upward (Yun, [0023]; Lee, [0036]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2010/0096655) in view of Park (U.S. PGPub 2010/0026167).
Regarding claim 13, Lee does not explicitly teach wherein the fourth electrode layer is on a side of the third electrode layer distal to the second base substrate.
Park teaches a first electrode of an organic light emitting element on a surface of a base substrate (121, Fig. 1, [0033]) and an auxiliary electrode formed on a side of the first electrode distal to the base substrate (Fig. 1, 122, [0034]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Park with Lee such that the fourth electrode layer is on a side of the third electrode layer distal to the second base substrate because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2010/0096655) in view of Cheng (U.S. PGPub 2015/0325632).
Regarding claim 17, Lee does not explicitly teach a black matrix on the second base substrate and in the inter-subpixel region; a color filter on the second base substrate and in the sub-pixel region, and an overcoat layer on a side of the black matrix and the color filter distal to the second base substrate.
Cheng teaches an array substrate (10, [0036]), a counter substrate (20, [0044]), wherein the counter substrate comprises a base substrate (21, [0044]), a black matrix on the second base substrate and in the inter-subpixel region; a color filter on the second base substrate and in the sub-pixel region, and an overcoat layer on a side of the black matrix and the color filter distal to the second base substrate (Figs. 1, 2(a), 2(b), 221, 222, 23, [0044], [0003]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Cheng with Lee such that the display comprises a black matrix on the second base substrate and in the inter-subpixel region; a color filter on the second base substrate and in the sub-pixel region, and an overcoat layer on a side of the black matrix and the color filter distal to the second base substrate for the purpose of providing a black matrix and color filter layer in the display (Cheng, [0003]).
Regarding claim 19, Lee teaches an organic light emitting diode counter substrate having a subpixel region and an inter-subpixel region (102, [0031]-[0032], Fig. 2, PA, NP); wherein the organic light emitting diode counter substrate in the inter-subpixel region comprises: a second base substrate (102, [0032]); a spacer layer on the second base substrate (155, [0035]); a first electrode layer on a side of the spacer layer distal to the substrate (Fig. 3, 145, [0036]); wherein the organic light emitting diode counter substrate in the subpixel region comprises: a third electrode layer on the second base substrate (141, [0035]); an organic light emitting layer on a side of the third electrode layer distal to the second 
Lee does not explicitly teach a black matrix on the second base substrate, between the substrate and the spacer.
Cheng teaches a counter substrate (20, [0044]), wherein the counter substrate comprises a base substrate (21, [0044]), a black matrix on the base substrate and in the inter-subpixel region, (Figs. 1, 2(a), 2(b), 221, [0003]), wherein the black matrix is formed closer to the substrate than any of the OLED layers. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Cheng with Lee such that the display comprises a black matrix on the second base substrate, between the substrate and the spacer for the purpose of providing a black matrix and color filter layer in the display (Cheng, [0003]).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claim 15, the prior art, when taken alone or in combination, does not reasonably suggest wherein the display panel comprises a recess defined by one of the plurality of insulating blocks, one of the plurality of fourth electrode blocks, and the third electrode layer; and an orthographic projection of the one of the plurality of insulating blocks on the second base substrate substantially covers a combination of an orthographic projection of the recess on the second base .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIA SABUR/               Primary Examiner, Art Unit 2812